Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in independent claims 1 and 14 such as removing V and Cr as an option for the lithium-attracting or sodium-attracting metal and in independent claim 5 removing polyamines, polyethyleneimines, and polyethylene glycol as possible water-soluble polymers would require a search that would be too long and complex for the time allotted because these materials were relied upon for the previous rejection. 

Continuation of Box 3:
The proposed amendment to claims 1 and 14 removing V and Cr as an option for the lithium-attracting or sodium-attracting metal and to claim 5 removing polyamines, polyethyleneimines, and polyethylene glycol as possible water-soluble polymers raise new issues that would require further consideration and/or search by the Examiner because these materials were previously relied upon for the rejection and their removal would require further search and/or consideration.

Continuation of Box 12:
	Applicant’s arguments are directed to the newly proposed features and since the amendments are not entered, these arguments will not be addressed herein. Therefore, the current state of the claims is considered to be as in the amendment filed 11/30/2021 which was finally rejected in the office action mailed 4/27/2022 where the claims were found not to be in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718